Citation Nr: 0318445	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

On March 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran allegedly received in-
patient and/or outpatient treatment as a 
military retiree for a brain tumor during 
November 1995 at United States Air Force 
Academy Hospital in Colorado Springs, 
Colorado.  Contact the National Personnel 
Records Center (NPRC) and, if necessary, 
the hospital directly and request all 
available clinical records, any 
discharge/hospital summaries, and studies 
and scans, to include CT and MRI scans of 
the head, regarding this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility for the 
veteran's claims folder to be sent there 
to obtain a medical opinion by a 
specialist in treating brain tumors, 
preferably an oncologist if available, on 
the cause of the veteran's death.

The claims file, the criteria of 38 
C.F.R. § 3.312 (2002), and a separate 
copy of this memo must be made available 
to and reviewed by the reviewing 
physician prior and pursuant to review of 
the claims file and completion of the 
opinion report.  The medical 
specialist(s) must annotate the report(s) 
that the claims file was in fact made 
available and reviewed in conjunction 
with answering the questions pose below.
The medical specialist should provide 
opinions as to the following with a 
complete rationale for each opinion 
expressed:
(a) Is it as likely as not that any of 
the veteran's service-connected residuals 
of a skull fracture, including the metal 
plate in the cranium, encephalopathy and 
left monoplegia, caused or permanently 
worsened the veteran's glioblastoma 
multiforme? 
(b) If the answer to (a) is no, is it as 
likely as not that any of the veteran's 
service-connected residuals of a skull 
fracture, including the metal plate in 
the cranium, encephalopathy and left 
monoplegia, singly or jointly with some 
other condition, were the immediate or 
underlying cause of death or was 
etiologically related thereto?
(c) If the answer to (b) is no, is it as 
likely as not that any of the veteran's 
service-connected residuals of a skull 
fracture, including the metal plate in 
the cranium, encephalopathy and left 
monoplegia, contributed substantially or 
materially to death, combined to cause 
death, or aided or lent assistance to the 
production of death?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




